Case: 14-3087   Document: 9      Page: 1    Filed: 07/18/2014




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                JIMMI TYLER REBISH,
                      Petitioner,

                            v.

         DEPARTMENT OF THE INTERIOR,
                   Respondent.
              ______________________

                       2014-3087
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-13-0362-I-1.
                ______________________

                     ON MOTION
                 ______________________
                      PER CURIAM.
                       ORDER
    Jimmi Tyler Rebish moves without opposition for a
30-day extension of time. Rebish also asks the court to
transfer this matter to the Federal Mediation and Concil-
iation Service or the U.S. Department of the Interior’s
Office of Collaborative Action and Dispute Resolution to
“provide a process for legal enforcement and resolution
where this originated.”
Case: 14-3087     Document: 9       Page: 2    Filed: 07/18/2014



2                                             REBISH   v. INTERIOR



    To the extent that Rebish’s request to “transfer”
relates to the merits of his petition, those arguments
belong in his brief.
      Upon consideration thereof,
      IT IS ORDERED THAT:
     The motion is granted to the extent that Rebish’s
initial brief, any motion to proceed in forma pauperis (or
payment of the docketing fee), and his Rule 15(c) state-
ment concerning discrimination are due within 30 days of
the date of filing of this order. No further extensions
should be anticipated.


                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s30